NUMBER 13-15-00115-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
___________________________________________________________

JULIE CHAU,                                                              Appellant,

                                         v.

PRIME HEALTHCARE SERVICES D/B/A
HARLINGEN MEDICAL CENTER,                           Appellee.
____________________________________________________________

             On appeal from the 445th District Court
                  of Cameron County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
                Before Justices Garza, Benavides, and Perkes
                     Memorandum Opinion Per Curiam

      Appellant, Julie Chau, attempted to perfect an appeal from a judgment entered by

the 445th District Court of Cameron County, Texas, in cause number 2012-DCL-921-I.

Judgment in this cause was signed on January 27, 2015.
       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). A motion for extension of time is

necessarily implied when an appellant, acting in good faith, files a notice of appeal beyond

the time allowed by rule 26.1, but within the fifteen-day grace period provided by Rule

26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615,

617-18, 619 (1997) (construing the predecessor to Rule 26). However, appellant must

provide a reasonable explanation for the late filing: it is not enough to simply file a notice

of appeal. Id.; Woodard v. Higgins, 140 S.W.3d 462, 462 (Tex. App.BAmarillo 2004, no

pet.); In re B.G., 104 S.W.3d 565, 567 (Tex. App.BWaco 2002, no pet.).

       Pursuant to Texas Rule of Appellate Procedure 26.1, appellant=s notice of appeal

was due on February 26, 2015, but was not filed until March 4, 2015. On March 11,

2015, the Clerk of this Court notified appellant of this defect so that steps could be taken

to correct the defect, if it could be done. Appellant was advised that, if the defect was

not corrected within ten days from the date of receipt of this Court=s letter, the appeal

would be dismissed. To date, no response has been received from appellant providing

a reasonable explanation for the late filing of the notice of appeal.

       The Court, having examined and fully considered the documents on file,

appellant=s failure to timely perfect his appeal, and appellant=s failure to respond to this

Court=s notice, is of the opinion that the appeal should be dismissed for want of

jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a)(c).

                                              2
                               PER CURIAM

Delivered and filed the
16th day of April, 2015.




                           3